DETAILED ACTION
Status of Claims
1.	This is a Final office action in response to communication received on November 30, 2020. Claim 16 is cancelled. Claim 23 is new. Claims 1, 4-5, 9, and 12-15 are amended. Accordingly, claims 1-15 and 23 are pending and examined herein.
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
	
	Claims 4-5 and 12-13 are rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as his invention. 
	As per claims 4-5, they are dependent on claim 3. The Applicant was previously pointed to recitation in the alternative, namely "or" in claim 3, which was interpreted as for e.g. a, or b, or a+b. Thus, due to recitation in the alternative only one of the item occurs. However, the Applicant in subsequent limitations per claims 4-5 positively claims a and then b as occurring, which is indefinite because only a or b is required to occur per claim 3. Therefore, appropriate correction is required to resolve this ambiguity or indefiniteness.
	As per claims 12-13, they are dependent on claim 11. The Applicant was previously pointed to recitation in the alternative, namely "or" in claim 11, which was interpreted as for e.g. a or b or a+b. Thus, due to recitation in the alternative only one of the item occurs. However, the Applicant in subsequent limitations per claims 12-13 positively claims a and then also b as occurring, which is indefinite because only a or b is required to occur per claim 11. Therefore, appropriate correction is required to resolve this ambiguity or indefiniteness.


Claim Rejections - 35 USC § 101
	
3.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-15 and 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Next using the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter 2019 PEG) will explain his position as set forth below.
Under step 1, claims 1-8 and 23 are a non-transitory machine readable medium; and claims 9-15 are a method. Thus, each claim 1-15 and 23, on its face, is directed to one of the statutory categories (i.e., useful process, machine, manufacture, or composition of matter) of 35 U.S.C. §101. However, the claims are directed to an abstract idea.

	Under Step 2A Prong One, per MPEP 2106.04, prong one asks does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. While the terms "set forth" and "described" are thus both equated with "recite", their different language is intended to indicate that there are two ways in which an exception can be recited in a claim. For instance, the claims in Diehr, 450 U.S. at 178 n. 2, 179 n.5, 191-92, 209 USPQ at 4-5 (1981), clearly stated a mathematical equation in the repetitively calculating step, and the claims in Mayo, 566 U.S. 66, 75-77, 101 USPQ2d 1961, 1967-68 (2012), clearly stated laws of nature in the wherein clause, such that the claims "set forth" an identifiable judicial exception. Alternatively, the claims in Alice Corp., 573 U.S. at 218, 110 USPQ2d at 1982, described the concept of intermediated settlement without ever explicitly using the words "intermediated" or "settlement."
	Next, per 2019 PEG, to determine whether a claim recites an abstract idea in Prong One, examiners are now to: (I) Identify the specific limitation(s) in the claim under examination (individually or in combination) that the examiner believes recites an abstract idea; and (II) determine whether the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 PEG. If the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I, analysis should proceed to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application.

(I) An abstract idea as recited per claims 1 and 9 (taking claim 9 as representative claim), the abstract recitation is as follows:
receiving a set of user metadata for a group of users, the metadata comprising one or more of user browsing history, [...] purchase history, [...] term usage history, social media posts and actions, or client [...] location information; identifying a subset of the group of users, the subset sharing a common attribute; selecting a user from the subset of the group of users; selecting a term associated with the primary content from a category of related terms; determining a first value for the selected term based on a first total number of occurrences of the term for the user and a total number of terms within the category of related terms for the user; determining a second value associated with the selected term based on a number of users within the subset of users and a second total number of occurrences of the term for all users within the subset of the users; determining a user score for the selected user based on the determined first value and the determined second value; and providing the secondary content to the user based on the determined user score.
	Further, dependent claims 2-8, 23; and 10-15, recite the same abstract idea as they further comprise abstract recitation that specify the abstract idea in a descriptive manner such as mathematical calculations, for instance see claims 2-7, 10-15, and 23; and further defines what the term from the category may comprise, for instance see claim 8, with the exception of additional elements, if any, as analyzed under step 2A prong two and step 2B inquiries below. 
	(II) Thus, based on the foregoing abstract recitation, the claims recite an abstract idea of providing targeted marketing as it provides an advertisement or secondary content based on a user's score or when a user's score is with a predetermined range, wherein the user's score is determined by analyzing data such as a term from a category of terms related to a piece of content's frequency/appearance/occurrence of the target user and other users which is primarily certain methods of organizing human activity and is implemented using mathematical concepts. 
	The phrase "Certain methods of organizing human activity" applies to fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). Further, see MPEP 2106.04(a)(2) II. A-C.
	The phrase "Mathematical concepts" applies to mathematical relationships, mathematical formulas or equations, mathematical calculations, for instance note claim 9 determining limitations; and see claims 2-7, 10-15, and 23. Further, see MPEP 2106.04(a)(2) I. A-C.
	Therefore, the identified limitations fall within the subject matter groupings of abstract ideas enumerated in Section I of 2019 PEG, thus analysis now proceeds to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application.
	Under Step 2A Prong Two, per MPEP 2106.04, prong two asks does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an ‘‘inventive concept’’).
	Next, per 2019 PEG, Prong Two represents a change from prior guidance. The analysis under Prong Two is the same for all claims reciting a judicial exception, whether the exception is an abstract idea, a law of nature, or a natural phenomenon. Examiners evaluate integration into a practical application by: (I) Identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (II) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit.
	Accordingly, the examiner will evaluate whether the claims recite one or more additional element(s) that integrate the exception into a practical application of that exception by considering them both individually and as a whole. 
	The claim elements in addition to the abstract idea, i.e. additional elements, as recited in claims 1-15 and 23 at least are per claim 1 note "tangible, non-transitory machine readable per claim 9 ... targeted transmission, comprising: receiving ... online purchase history, online term usage history, social media posts and actions, or client computer location information, and remaining claims 2-8, 23; and 10-15 either recite the same additional element(s) as already noted above or simply lack recitation of an additional element, in which case note prong one as set forth above.
	As would be readily apparent to a person having ordinary skill in the art (hereinafter PHOSITA), the additional element(s) are generic computer components. The additional elements are simply utilized as generic tools to implement the abstract idea or plan as "apply it" instructions (see MPEP 2106.05(f)). The additional elements are generic as they are described at a high level of generality, see at least as-filed spec. para. [0005] and [0021]. Further, the claims appear to be implementing a commercial solution to a commercial problem of selecting and delivering ads, see at least as-filed spec. para. [0001] and [0003]. The processor executing the "apply it" instruction is further connected to one or more device merely sending/receiving data over a network, note receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014). However, such data gathering is considered . Thus, the process is similar to collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power Group) - certain result here is a tailored content based on information about the user (Int. Ventures v. Cap One Bank ‘382 patent). The abstract idea is intended to be merely carried out in a technical environment such as collecting data via a network and analyzing data via a generic processor to provide personalized marketing content such as ads, however fail to contain meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment (see MPEP 2106.05(h)). 
	Accordingly, viewed as a whole, these additional claim element(s) do not provide any additional element that integrates the abstract idea (prong one), into a practical application (prong two) upon considering the additional elements both individually and as a combination or as a whole as they fail to provide: an additional element that reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; or an additional element that implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; or an additional element that effects a transformation or reduction of a particular article to a different state or thing; or an additional element that applies or uses the judicial exception, again, in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception as explained above.
	Thus, the abstract idea of providing targeted marketing as it provides an advertisement or secondary content based on a user's score or when a user's score is with a predetermined range, wherein the user's score is determined by analyzing data such as a term from a category of terms  frequency or appearance or occurrence of the target user and other users which is primarily certain methods of organizing human activity and is implemented using mathematical concepts (prong one) is not integrated into a practical application upon consideration of the additional element(s) both individually and as a combination (prong two).
	Therefore, under step 2A, the claims are directed to the abstract idea, and require further analysis under Step 2B.
	Under step 2B, per MPEP 2106.05, as it applies to claims 1-15 and 23, the Examiner will evaluate whether the foregoing additional elements analyzed under prong two, when considered both individually and as a whole  provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). The abstract idea of providing targeted marketing as it provides an advertisement or secondary content based on a user's score or when a user's score is with a predetermined range, wherein the user's score is determined by analyzing data such as a term from a category of terms related to a piece of content's frequency or appearance or occurrence of the target user and other users which is primarily certain methods of organizing human activity and is implemented using mathematical concepts - has not been applied in an eligible manner. The claim elements in addition to the abstract idea are described at a high level of generality. Also, the abstract idea is intended to be merely carried out in a technical environment, however fail to contain meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment (Id. or note step 2A prong two).
	Regarding, insignificant extra solution activity such as data gathering, it is indeed well-understood, routine, or conventional

ii. For example, a mere data gathering such as a step of obtaining information about credit card transactions so that the information can be analyzed in order to detect whether the transactions were fraudulent. See MPEP 2106.05(g) for more information concerning insignificant extra-solution activity, including a discussion of the exemplar provided herein, which is based on CyberSource, 654 F.3d at 1375. See also Mayo, 566 U.S. at 79 (concluding that additional element of measuring metabolites of a drug administered to a patient was insignificant extra-solution activity, which was insufficient to confer patent eligibility); Flook, 437 U.S. at 590 (step of adjusting an alarm limit based on the output of a mathematical formula was “post-solution activity” and did not render method patent eligible) [similarly here users' data is received via a network based communication].
	Therefore the claims here fail to contain any element or combination of elements that would be considered significantly more and the claims are rejected under 35 U.S.C. 101 for lacking eligible subject matter.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
	A person shall be entitled to a patent unless— 
	(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for 	patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

	Claims 1-3, 5, 7-11, and 13 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Turpin et al. (Pub. No.: US 2009/0112701) referred to hereinafter as Turpin.
	As per claims 1 and 9, Turpin discloses as per preamble of claim 1, tangible, non-transitory machine readable medium comprising machine readable instructions for providing targeted advertisements for a piece of digital content, when executed by one or more processors cause the one or more processors to (see [0086]; [0096]; [0101]); as per preamble of claim 9 a 
(a) receive a set of user metadata for a group of users, the metadata comprising data relating to user browsing history, online purchase history, online term usage history, social media posts and actions, client computer location information, or a combination thereof (see [0031]; [0034]; [0044]; [0053]-[0054]; [0102] - these paragraphs disclose user's data is received from social network(s) and non-social network website);
(b) identify a subset of users of the group of users, wherein the subset of users share a common attribute found in the set of user metadata (see [0054] note "attribute data for multiple user profiles in a social network"; [0084]-[0086]; [0102]; [0112] - these paragraphs disclose keyword based clustered subset of users that share a common attribute e.g. users who like certain type/genre of movies);
(c) select at least one user from the subset of users (see [0037]; [0084]-[0085]; [0086] note "For example, user profiles that contain the movie titles "Man On Fire" and/or "Die Hard with a Vengeance" on the profile webpages would be assigned to Categories 2 and 3 from the Category Movie Types list. Users that do not list either of these titles on the profile webpages but discuss an interest in action-thriller movies and adventure-drama movies on the profile webpages also would be assigned to Categories 2 and 3 in the above example. Thus, when filtering through multiple user profiles, a marketer who wishes to advertise videos of action movies can specify that only user profiles that fall under the psychographic category of Category 2 for action-thriller movies should be targeted."; [0112]);
Thus, when filtering through multiple user profiles, a marketer who wishes to advertise videos of action movies can specify that only user profiles that fall under the psychographic category of Category 2 for action-thriller movies should be targeted.");
(e) determine a first value by comparing a first total of appearances of the term within a subset of the set of user metadata corresponding to the at least one user and a second total of appearances of all terms from the category of terms within the subset of the set of user metadata corresponding to the at least one user (see Fig. 2 note "Keyword 212" "Keyword Profiles 210", Fig. 4, and their associated disclosure; [0062]-[0068]; [0082]-[0084]; [0085] note "The user profiles are now categorized using the keywords clusters computed in step 414 and categorized in step 416 in FIG. 4. In step 418, the web crawling application is applied to the user profiles from the social network using the keyword clusters. User profiles with a specified percentage of one or more keywords then are assigned to a related psychographic category based on the keywords found on each profile, in step 420."; [0086]-[0087]; [0115]-[0116]; [0123]-[0127]; [0147]);
(f) determine a second value for the subset of users by determining a portion of users of the subset of users for which the term appears in a subset of the set of user metadata corresponding to the subset of users (see Fig. 2 note "Keyword 212" "Keyword Profiles 210", Fig. 4, and their  [0062]-[0068]; [0075]; [0082]-[0084]; [0085] note "The user profiles are now categorized using the keywords clusters computed in step 414 and categorized in step 416 in FIG. 4. In step 418, the web crawling application is applied to the user profiles from the social network using the keyword clusters. User profiles with a specified percentage of one or more keywords then are assigned to a related psychographic category based on the keywords found on each profile, in step 420." - thus portion of users who like or are matched with term "action" in movies category; [0086]-[0087]; [0105]);
(g) determine a user score based at least in part on the first value and the second value (see Fig. 2 note "Keyword 212" "Keyword Profiles 210"; [0044] note "The social rank value is a perceived value of a user profile relative to other user profiles in the social network."; [0058] note "Profile 1 had the highest value for the attribute ... assigned a score of 0.22 using the PERCENTRANK function."; [0045] note "marketer wishes to target users who have certain keywords in their associated user profiles. Filtering and targeting application 112 then applies keyword filter 212 to social rank profiles 206, wherein keywords specified by the marketer are searched for in each of the social rank profiles 206."; [0046] note "marketer also wishes to target user profiles with specific psychographic attributes in their profiles. Psychographic attributes include analytics data relating to the personality, values, attitudes, interests and lifestyles of a user"; [0051] note "such filters also can be applied in different manners. For example, a marketer may wish to apply social rank filter 208 to target users within a certain range of social rank values, to apply keyword filter 212 to target user profiles with a specific percentage of certain keywords"; [0063]-[0068]; [0075]; [0082]-[0085]; [0086] note "Thus, when filtering through multiple user profiles, a marketer who wishes to advertise videos of action movies can specify that only user 

(h) when the user score is within a particular predetermined range, provide an advertisement for the piece of digital content to one or more electronic devices associated with the at least one user (see Fig. 18; [0044] note "Filtering and targeting application 112 applies the marketer's guidelines regarding the attributes of each user profile the marketer wishes to target, and applies social rank filter 208 to select user profiles with a specific social rank value or range of social rank values."; [0051] note "describes specific filters applied to the user profiles, other filters available to marketers can be used instead. Further, such filters also can be applied in different manners. For example, a marketer may wish to apply social rank filter 208 to target users within a certain range of social rank values, to apply keyword filter 212 to target user profiles with a specific percentage of certain keywords,"; [0068]; [0075]; [0086] note "filtering through multiple user profiles, a marketer who wishes to advertise videos of action movies can specify that only user profiles that fall under the psychographic category of Category 2 for action-thriller movies should be targeted."; [0089]; [0091]; [0097] note "ad selection and delivery logic includes selecting and delivering ads to a specific user profile in a social network based on the social rank of the user profile. A marketer may wish to buy advertisement rights to a specific user profile using the social rank value previously generated for the user profile"; [0114] note "selecting user profiles with social ranks 1204 of 3 through 10").

	As per claims 2 and 10, Turpin discloses the claim limitations of claims 1 and 9 respectively. Turpin discloses wherein each appearance of the first total of appearances and the second total of appearances is multiplied by a weight value, and the weight value is based at least 
	As per claims 3 and 11, Turpin discloses the claim limitations of claims 1 and 9 respectively. Turpin discloses wherein the common attribute comprises a first range of total of purchased movie tickets, a second range of total number of terms in the set of user metadata corresponding to each user of the subset of users, or both (see Fig. 2 note "Keyword 212" "Keyword Profiles 210"; [0051]; [0084]-[0089]; [0103]; [0108]).
	As per claims 5 and 13, Turpin discloses the claim limitations of claims 3 and 11 respectively. Turpin discloses wherein the common attribute comprises the second range of total number of terms and wherein selecting the at least one user comprises selecting a user with a third total number of terms that is within the second range (see Fig. 2 note "Keyword 212" "Keyword Profiles 210"; Fig. 18 note "1802"; [0044]-[0046]; [0051] note "Further, such filters also can be applied in different manners. For example, a marketer may wish to apply social rank filter 208 to target users within a certain range of social rank values, to apply keyword filter 212 to target user profiles with a specific percentage of certain keywords, and to apply geo-target filter 220 to target users within a specified range around a given location or within a certain part of a country."; [0084]; [0085] note "The user profiles are now categorized using the keywords a specified percentage of one or more keywords then are assigned to a related psychographic category based on the keywords found on each profile, in step 420"; [0086]; [0089]).

	As per claim 7, Turpin discloses the claim limitations of claims 1 and 9 respectively. Turpin discloses wherein providing the advertisement based at least in part on the user score comprises providing the advertisement if the user score is below an upper threshold value and above a lower threshold value (see [0044] note "Filtering and targeting application 112 applies the marketer's guidelines regarding the attributes of each user profile the marketer wishes to target, and applies social rank filter 208 to select user profiles with a specific social rank value or range of social rank values."; [0063]-[0068]; [0097] note "ad selection and delivery logic includes selecting and delivering ads to a specific user profile in a social network based on the social rank of the user profile. A marketer may wish to buy advertisement rights to a specific user profile using the social rank value previously generated for the user profile"; [0089]; [0114] note "selecting user profiles with social ranks 1204 of 3 through 10").
	As per claims 8, Turpin in view of official notice discloses the claim limitations of claim 1. Turpin discloses wherein the term from the category comprises at least one of a director, genre, actor, or studio (see [0074] note "Movies-Action & Adventure-Action-Comedy"; [0075]; [0082]-[0086]).


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	Claims 6 and 14-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Turpin in view of Official Notice.
	As per claim 6, Turpin discloses the claim limitations of claim 1. Turpin discloses comprising machine readable instructions to normalize the user score to produce a normalized user score having a value between [one and ten] (see [0068]). 	
	However, Turpin expressly does not teach [...] having a value between zero and one hundred. 
	Accordingly, the Examiner takes official notice that it would be obvious to a person having ordinary skill in the art (hereinafter PHOSITA) to modify Turpin’s disclosure pertaining to normalization of user score between one and ten to arrive at a predictable result of normalizing the user scores having a value between zero and one hundred by using an appropriate multiplier.
	As per claim 14, Turpin discloses the claim limitations of claim 9. Turpin discloses the functional aspects of: selecting a second set of terms associated with the primary content from second categories of related terms; determining third values for the selected second set of terms based on a second total number of occurrences of the second set of terms for the user and a total number of terms within the second categories of related terms for the user; determining fourth 
	The Examiner interprets this as an iteration of claim limitations (e)-(g) of claims 1 and 9, albeit with different selection of terms and tracking their occurrences, and updating as one or more new terms are encountered and the user score updated based on the new terms (for instance see claim 15 below). 
Accordingly, the Examiner takes official notice with respect to recitation that pertains to a second set of terms and associated analytics, namely a second set of terms, third values, a second total number of occurrences, fourth values, a second number of users, and a total number of occurrences of the second set of terms for all users within the subset of the users.
	Therefore it would be obvious to a PHOSITA to make the same computations to determine user score with respect to a second set of terms. The result of such substitution of labels would yield predictable result as the functionality of mathematically computing user score is identical.
	As per claim 15, Turpin in view of official notice discloses the claim limitations of claim 14. Turpin discloses comprising adding the first value to the third value, adding the second value to the fourth value, and updating the user score based on the added values (see [0056]; [0059]-[0060]; [0114]; [0127] - thus these paragraphs teaches weighting and summing values as updated .

6.	Claims 4 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Turpin in view of Jeon et al. (Pub. No.: US 2018/0047060) referred to hereinafter as Jeon.	
As per claims 4 and 12, Turpin discloses the claim limitations of claims 3 and 11 respectively. Turpin discloses wherein the common attribute comprises the first range of total purchased [...] and wherein selecting the at least one user comprises selecting a user with an associated number of purchased [...] that is within the first range (see [0085]-[0089]; [0103]; [0108]). Turpin does not teach purchased item is a movie item.
	However, Turpin expressly does not teach [...] movie tickets [...]. 

	Nevertheless, in the same field of endeavor of providing targeted content, Jeon teaches [...] movie tickets [...] (see [0044] note "action(s) performed by the user in the past available in the action log 220, such as an actual purchase of an item, attending or viewing a sporting or movie event through purchasing a ticket using an advertisement, and the like. In general, a user's strong action performed in the past can be related to an activity on which the user spent certain amount of time and/or financial resources. The information about user's activity in relation to the strong actions performed in the past can be available in the action log 220. In one or more embodiments, the online system 140 can limit a number of hobbies or strong interests for each user, i.e., a maximum number of hobbies or strong interests can be pre-determined and smaller than a defined threshold (e.g., equal to three). In this way, a hobby/strong interest feature space constructed for each online system user is limited and includes more personalized hobbies and strong interests."; [0048] note "content selection module 235 can obtain information from the 
	Therefore it would be obvious to a PHOSITA to incorporate in the disclosure of Turpin that pertains to tracking purchase or acquisition activity of a user teachings of Jeon pertaining to tracking movie tickets purchased in the past within a range. Motivation to incorporate would be to target particular type of user's such as the ones that have purchased one or more movie tickets and have indicated strong interests, see at least [0044], which further high likelihood of conversion or purchase, see at least Jeon [0048].
7.	Claim 23 is rejected under 35 U.S.C. 103(a) as being unpatentable over Turpin in view of Egozi et al. (Pub. No.: US 2014/0279202) referred to hereinafter as Egozi. 

	As per claim 23, Turpin discloses the claim limitations of claim 1. Turpin discloses wherein the first value comprises a user term frequency [...] (see Fig. 2 note "212", Fig. 18, and their associated disclosure; [0045]-[0046]; [0051] note "filters also can be applied in different manners. For example, a marketer may wish to apply social rank filter 208 to target users within a certain range of social rank values, to apply keyword filter 212 to target user profiles with a specific percentage of certain keywords"). 
	- Turpin suggests clustering based on psychographic interests, see Fig. 4 and its associated disclosure, [0082]-[0087], see [0060] note "Filtering and targeting application 112 
	However Turpin expressly does not teach [...] wherein the second value comprises an inverse cohort frequency, and wherein the user score is a product of the first value and second value.
	Egozi teaches wherein the second value comprises an inverse cohort frequency (see [0055] note "correct for such bias, a representative embodiment of the present invention may use a level referred to herein as the Inverse User Frequency (IUF). IUF as used herein is inverse to the frequency (i.e., the number of distinct users associated with an attribute) of the attribute"; [0056]-[0057]), and wherein the user score is a product of the first value and second value (see [0053]; [0058]-[0075]; [0076] note "a given user, calculate a similarity score or level between the given user and each of the users in an "interesting users list" that may be made up of users that have been designated as "interesting enough," as described above. The results of those calculations may be sorted by the similarity score or level, and the top N users supporting mutual interests may be returned.").
	Therefore it would be obvious to a PHOSITA before the effective filling date of the invention to modify Turpin's teachings pertaining to users' clustering in view of Egozi's teachings pertaining to taking an inverse of user frequency. Motivation to modify by incorporating teachings pertaining to an inverse cohort frequency would be to correct for bias for more frequently occurring cohort, see at least Egozi [0055], and once that is determined taking product of IUF and user interest frequency to determine similarity score of the user with others 

Response to Remarks
8.	Previously set forth "Objection to the Claims" is withdrawn. However, the Applicant should note a new 35 U.S.C. 112(b) rejection in view of filed claim amendments.
	Previously set forth "Claim Rejections under 35 U.S.C. § 112, Second Paragraph" is withdrawn in view of filed claim amendments. 
	As per "Claim Rejections under 35 U.S.C. § 101" the Applicant particularly argues as follows: 
	"Prong One: Claims 1-16 are not directed to an abstract idea" in view of (i) as-filed spec. para. [0003] which indicates idea is to be applied to processing of mass quantities of computer-generated metadata using algorithms; 
	(ii) "In DDR, the Federal Circuit Court stated that computer based claims are patent eligible if the technology is "necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks". DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1257 (Fed. Cir. 2014)."; 
	(iii) "Additionally, with respect to the Examiner's claims 1 and 9 are directed to mathematical concepts, the Federal Circuit Court stated that patenting an equation or set of rules does not comprise preemption when "[t]he claimed process uses a combined order of specific rules that renders information into a specific format that is then used and applied to create desired results." McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1315 (Fed. Cir. 2016). The method of claims 1 and 9 are is not merely a set of rules or a mathematical equation, but rather a process specified for use by certain technology for a specific purpose. In this way, the claims are directed to a specific process and not an abstract idea.";  and 
	(iv) argues "The Applicant respectfully submits that claims 1-16 do not merely perform mathematical concepts, certain methods of organizing human activity, or certain mental processes. Instead, as mentioned above, the claim recitations involve machine components that utilize a practical application of a specific rules to solve a specific real-world problem."

	However, the Examiner respectfully finds the Applicant's arguments unpersuasive. The Applicant is reminded that the actual evaluation under prong one is that of abstract recitation not additional elements. Next, the Applicant is also reminded that the claims are to be given their broadest reasonable interpretation in light of the as-filed specification. Based on a proper evaluation under prong one per 2019 PEG guidances, it is squarely apparent that the based on abstract recitation as noted in the rejection, the claims recite an abstract idea of providing a term from a category of terms related to a piece of content's frequency/appearance/occurrence of the target user and other users which is primarily certain methods of organizing human activity and is implemented using mathematical concepts. 
	The Examiner finds no correlation of the facts of the instant application with that of cited cases such as McRO and DDR. Rather note, the phrase "Certain methods of organizing human activity" applies to fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). Further, see MPEP 2106.04(a)(2) II. A-C. And, the phrase "Mathematical concepts" applies to mathematical relationships, mathematical formulas or equations, mathematical calculations, for instance note claim 9 determining limitations; and see claims 2-7, 10-15, and 23. Further, see MPEP 2106.04(a)(2) I. A-C. Accordingly, the specific process is an abstract one as per the proper prong one analysis in accordance with 2019 PEGs.
	Therefore, the identified limitations fall within the subject matter groupings of abstract ideas enumerated in Section I of 2019 PEG, thus analysis now proceeds to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application.
	Next, the Applicant particularly argues "Prong Two: Claims 1-16 integrate the alleged judicial exception into a practical application of the alleged judicial exception" once again under prong two as well, note 

With this in mind, the Applicant respectfully submits that the recitations are related to the use of computer technology to process mass quantities of computer-generated metadata to identify a user, determine a score for the user, and use the score to determine if an advertisement for the piece of content will be sent to the user. Accordingly, the Applicant respectfully submits that independent claims 1 and 9, as well as the claims depending therefrom are patent eligible.
	With this in mind, the Applicant contends that the alleged judicial exceptions recited in claims 1 and 9 are integrated into a practical application of processing mass quantities of computer-generated metadata to identify a user, determine a score for the user, and use the score to determine targeting of a piece of content to particular users. In particular, the practical application of targeting particular content to particular users based upon specifically recited processing of mass quantities of computer-generated metadata is clearly a particular practical application that is necessarily rooted in computer technology, using a particular set of rules not previously used before. See Specification, ¶[0003]."
	
	However, contrary to such assertions, the Applicant is once again reminded that the claims are to be given their broadest reasonable interpretation in light of the as-filed specification and the Examiner notes that mere receiving data about a user [insignificant extra solution activity, see MPEP 2106.05(g)] in a network based environment [see MPEP 2106.05(h))] such that it can be evaluated via a processor [see MPEP 2106.05(f)] to present tailored content based on analysis of user's term frequency, other users' use of such term, and user scoring associated with content in digital environment merely confines the abstract idea to a technical environment. Thus, the process is similar to collecting information, analyzing or organizing information mathematically such that a score can be determined, and displaying certain results of the collection and analysis (Electric Power Group) - certain result here is a tailored content based on information about the user (Int. Ventures v. Cap One Bank ‘382 patent). 
	Furthermore, it has already been ruled in INTELLECTUAL VENTURES II LLC, v CAPITAL ONE - "Nor, in addressing the second step of Alice, does claiming the improved speed or efficiency inherent with applying the abstract idea on a computer provide a sufficient inventive concept. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject Bancorp v Sun Life ruling - "At its most basic, how-ever, a “computer” is “an automatic electronic device for performing mathematical or logical operations.” 3 Oxford English Dictionary 640 (2d ed. 1989). As the Supreme Court has explained, “[a] digital computer . . . operates on data expressed in digits, solving a problem by doing arithmetic as a person would do it by head and hand.” Benson, 409 U.S. at 65. Indeed, prior to the information age, a “computer” was not a machine at all; rather, it was a job title: “a person employed to make calculations.” Oxford English Dictionary, supra. Those meanings con-veniently illustrate the interchangeability of certain mental processes and basic digital computation, and help explain why the use of a computer in an otherwise patent-ineligible process for no more than its most basic func-tion—making calculations or computations—fails to circumvent the prohibition against patenting abstract ideas and mental processes. As we have explained, “[s]imply adding a ‘computer aided’ limitation to a claim covering an abstract concept, without more, is insufficient to render the claim patent eligible.” Dealertrack, Inc. v. Huber, 674 F.3d 1315, 1333 (Fed. Cir. 2012)."
	Accordingly, viewed as a whole, these additional claim element(s) do not provide any additional element that integrates the abstract idea (prong one), into a practical application (prong two) upon considering the additional elements both individually and as a combination or as a whole as they fail to provide: an additional element that reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; or an additional element that implements a judicial exception with, or uses a judicial exception in or an additional element that applies or uses the judicial exception, again, in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception as explained above.
	Thus, the abstract idea of providing targeted marketing as it provides an advertisement or secondary content based on a user's score or when a user's score is with a predetermined range, wherein the user's score is determined by analyzing data such as a term from a category of terms related to a piece of content's frequency or appearance or occurrence of the target user and other users which is primarily certain methods of organizing human activity and is implemented using mathematical concepts (prong one) is not integrated into a practical application upon consideration of the additional element(s) both individually and as a combination (prong two).
	Therefore, under step 2A, the claims are directed to the abstract idea, and require further analysis under Step 2B.
	Lastly, the Applicant argues "Revised Step 2B Analysis: Claims 1-16provide an inventive concept" on pages 17-19 of 25 however the Examiner notes that the evaluation is that of whether additional elements as claimed both individually and as a combination amount to significantly more, not evaluation of abstract recitation. Thus, the Applicant has presented erroneous arguments in view of what appears to be entire claim emphasizing abstract recitation (evaluated under prong one) by underlining under step 2B. Also, the argument in view of prior art and/or as they pertain to novel/novelty has no bearing on 35 U.S.C. 101 analysis, for instance note cxLoyalty, Inc. v. Maritz (Fed. Cir. 2021) note as follows: 
In its analysis, the PTAB found all the claims directed to the abstract idea of facilitating a commercial transaction — “a fundamental economic practice long prevalent in commerce.” On appeal, the court first noted that the eligibility 
On appeal here, the Federal Circuit concluded that the claims are ineligible — and, in particular, that the claims fail Alice Step Two.
Maritz attempts to distinguish claim 16 at both steps one and two on the basis of its added requirement that the GUI “is able to convert vendor-related information into information formatted for the GUI, which GUI-formatted information may then be provided to the claimed participants.”
Maritz argues that the added limitation constitutes a technological solution to a technological problem. However, Maritz does not contend that the claimed invention improves the use of computers as a tool by reciting a new way for computers to conduct format conversion. Nor do the claims provide any guidance as to how this purported function is achieved. Thus, claim 16 does not claim a patent-eligible technological solution to a technological problem.
At the trial, Maritz presented unrebutted expert testimony that the information conversion was not “well-understood, routine, or conventional.”  On appeal, the Federal Circuit gave no weight to that conclusory testimony and rather found that the testimony did not actually present anything to support the conclusion other than an argument that the invention as a whole was novel.  “But, as explained previously, our cases are clear that a patent claim is not eligible under § 101 merely because it recites novel subject matter.”
	Thus, the additional elements as recited in the claims which merely implement the abstract idea by  executing "apply it" instructions; carrying out the invention in a technical environment such as network based communication environment e.g., Internet, however note "Internet is merely described as the source of the data. We have held that mere ‘[data-gathering] step[s] cannot make an otherwise nonstatutory claim statutory.’" 654 F.3d at 1375, 99 USPQ2d at 1694 (citation omitted)). See MPEP § 2106.05(g) & (h) for more information on insignificant extra-solution activity and field of use, respectively." as explained under step 2B fail to provide "significantly more."
	The Applicant argues "Claim Rejections under 35 U.S.C. § 102" as follows:

	"Independent claim 1 recites, inter alia, "determine a first value by comparing a first total of appearances of the term within a subset of the set of user metadata corresponding to the at least one user and a second total of appearances of all terms from the category of terms within the subset of the set of user metadata corresponding to the at least one user." (Emphasis added). Similarly, inter alia, "determining a first value for the selected term based on a first total number of occurrences of the term for the user and a total number of terms within the category of related terms for the user." (Emphasis added).

	In the Office Action, the Examiner stated that Turpin discloses determining the first value based on a total number of occurrences of the term for the user and a total number of terms within the category of related terms for the user. See Office Action p. 11. However, Turpin does not disclose this recitation. In contrast, Turpin discloses giving various users a "social rank" based on their online activities. See Turpin ¶ [0056]. However, the Applicant respectfully submits that this "social rank" does not quantify a total number of occurrences of the term for the user and a total number of terms within the category of related terms for the user. Furthermore, Turpin does appear to disclose determining the number of times a user listed a movie on his or her profile. See Turpin Table 2. However, there is no mention of a chosen term associated with a piece of content being advertised, and no further mention of quantifying the number of times a term from the same category of terms is used in the set of user metadata. As such, Turpin is silent on determining the first value based on a total number of occurrences of the term for the user and a total number of terms within the category of related terms for the user."
	
"Turpin does not disclose the finding of a portion of the set of users for which the term appears, as recited by independent claim 1. Independent claim 1 recites, inter alia, "determine a second value for the subset of users by determining a portion of users of the subset of users for which the term appears in the set of user metadata corresponding to the subset of users.
	
	Independent claim 1 recites, inter alia, "determine a second value for the subset of users by determining a portion of users of the subset of users for which the term appears in the set of user metadata corresponding to the subset of users." (Emphasis added).
	
	In the Office Action, the Examiner stated that Turpin discloses determining a second value based on a portion of users for whom the selected term appears in user metadata. See Office Action p. 12. However, Turpin does not disclose this recitation. In contrast, Turpin discloses giving various users a "social rank" based on their online activities. See Turpin ¶ [0056]. However, the Applicant respectfully submits that this "social rank" does not quantify the portion of users for whom a certain term appears in their metadata. Furthermore, Turpin does appear to disclose determining the number of times a user listed a movie on his or her profile. See Turpin Table 2. However, there is no mention of a chosen term associated with a piece of content being advertised, and no further mention of quantifying the portion of users for whom the term is present in their metadata. As such, Turpin is silent on determining a second value based on a portion of users for whom the selected term appears in user metadata.

Turpin does not disclose the finding of a second value based on a number of users in a subset of users and a total number of term occurrences, as recited by independent claim.
	
	Independent claim 9 recites, inter alia, "determining a second value associated with the selected term based on a number of users within the subset of users and a second total number of occurrences of the term for all users within the subset of the users." (Emphasis added).

	In the Office Action, the Examiner stated that Turpin discloses determining a second value based on a number of users in a subset of users and a total number of term occurrences. See Office Action p. 12. However, as argued above, Turpin does not disclose this recitation. In contrast, Turpin See Turpin ¶ [0056]. However, the Applicant respectfully submits that this "social rank" does not quantify a number of users within a subset of users, nor does it quantify the total number of appearances of terms found in a category of terms. As such, Turpin is silent on determining a second value based on a number of users in a subset of users and a total number of term occurrences."

Turpin does not disclose the use of a user score based on a first and second value to prompt the sending of an advertisement if the user score is within a certain range, as stated by independent claims 1 and 9.
	
	As amended, independent claim 1 recites, inter alia, "determine a user score based at least in part on the first value and the second value; and when the user score is within a particular predetermined range, provide an advertisement for the piece of digital content to one or more electronic devices associated with the at least one user." (Emphasis added). In a similar context, independent claim 9 presently recites, inter alia, "determining a user score for the selected user based on the determined first value and the determined second value; and providing the secondary content to the user based on the determined user score."
(Emphasis added).
	
	In the Office Action, the Examiner stated that Turpin discloses determining a user score based on a first value and second value and if the user score is within a certain range, providing an advertisement to the user. See Office Action p. 12-13. However, Turpin does not disclose this recitation. In contrast, Turpin discloses delivering an advertisement to a user based on social rank, which is not analogous to the recited first and second values. See Turpin ¶ [0097]. The Applicant respectfully submits that Turpin makes no mention of a user score based on a first and second value. In fact, Turpin only teaches sending advertisements based on a social rank. This social rank is based on frequency of a certain user activity (e.g., page views, photos added, etc.) that denotes social affluence within a certain group. Social rank does not take into account the frequency of appearance of a certain term in relation to the frequency of appearance of a number of related terms in a set of one or more user's metadata, as recited by claim 1 or the number of users in a subset of users and the total number of term occurrences within the subset of users, as recited by claim 9.
	Nor does the social rank take into account the portion of users for whom this term appears in their metadata, as described above. Accordingly, Turpin appears to be silent on determining a user score based on the recited first value and second value , let alone providing an advertisement/second content to the user based upon the user score or the user score being within a threshold range."
	However, the Examiner respectfully disagrees with such limited characterization of Turpin, and disagrees with the Applicant's assertions as they are in view of a single paragraph, single element "social rank" and because the Examiner simply did not rely on a single paragraph. Thus, it is apparent that the Applicant has not considered Turpin fully and reasonably as a PHOSITA would. Nevertheless, the rejection has been updated in view of filed claim amendments.
compare" (claim 1) or "based on" (claim 9) to determine a first value. Also, indeed Turpin teaches selection of term because that is what the invention in Turpin pertains to, for instance see [0085]; [0086] note "when filtering through multiple user profiles, a marketer who wishes to advertise videos of action movies can specify that only user profiles that fall under the psychographic category of Category 2 for action-thriller movies should be targeted"; [0127]-[0128], i.e. an advertiser targeting based on keywords and other type of data analytics performed in association with user profiles which, again, have keyword occurrences or appearances or frequency as part of analytics, see Fig. 2 "210" "212"; [0045]-[0046]; [0051]; [0082]-[0087] (emphasis added); [0142]; [0147]-[0148] - so the selection of user(s) by the advertiser based on analytics which comprise keyword or term appearance which can be at attribute or domain level or category e.g. movie OR sub-domain or sub-attribute or sub-category level such as genre e.g. action is being utilized to score user profiles to ultimately arrive at "social rank", for instance see Fig. 2 and its associated disclosure - again based on analytics which comprise keyword or term appearance which can be at attribute or domain level or category e.g. movie OR sub-domain or sub-attribute or sub-category level such as genre e.g. action - see [0045]-[0046]; [0051]; [0082]-[0087] (emphasis added). 
	Further, Turpin teaches the advertiser's application of weights to user profiles attributes such as sports, movies, etc. (applicant only notes "movies") as desired to also determine profile score of the user, which is what is then ranked to further derive a "social rank" based on advertiser weighting. Thus, the Applicant has simply ignored the analytics that are at advertiser disposal to conduct an ad campaign with respect to user(s) attributes associated with keywords. 
"(d) select a term from a category of terms related to the piece of digital content (see [0084]-[0085]; [0086] note "For example, user profiles that contain the movie titles "Man On Fire" and/or "Die Hard with a Vengeance" on the profile webpages would be assigned to Categories 2 and 3 from the Category Movie Types list. Users that do not list either of these titles on the profile webpages but discuss an interest in action-thriller movies and adventure-drama movies on the profile webpages also would be assigned to Categories 2 and 3 in the above example. Thus, when filtering through multiple user profiles, a marketer who wishes to advertise videos of action movies can specify that only user profiles that fall under the psychographic category of Category 2 for action-thriller movies should be targeted.");
(e) determine a first value by comparing a first total of appearances of the term within a subset of the set of user metadata corresponding to the at least one user and a second total of appearances of all terms from the category of terms within the subset of the set of user metadata corresponding to the at least one user (see Fig. 2 note "Keyword 212" "Keyword Profiles 210", Fig. 4, and their associated disclosure; [0062]-[0068]; [0082]-[0084]; [0085] note "The user profiles are now categorized using the keywords clusters computed in step 414 and categorized in step 416 in FIG. 4. In step 418, the web crawling application is applied to the user profiles from the social network using the keyword clusters. User profiles with a specified percentage of one or more keywords then are assigned to a related psychographic category based on the keywords found on each profile, in step 420."; [0086]-[0087]; [0115]-[0116]; [0123]-[0127]; [0147]);
 [0062]-[0068]; [0075]; [0082]-[0084]; [0085] note "The user profiles are now categorized using the keywords clusters computed in step 414 and categorized in step 416 in FIG. 4. In step 418, the web crawling application is applied to the user profiles from the social network using the keyword clusters. User profiles with a specified percentage of one or more keywords then are assigned to a related psychographic category based on the keywords found on each profile, in step 420." - thus portion of users who like or are matched with term "action" in movies category; [0086]-[0087]; [0105]);
(g) determine a user score based at least in part on the first value and the second value (see Fig. 2 note "Keyword 212" "Keyword Profiles 210"; [0044] note "The social rank value is a perceived value of a user profile relative to other user profiles in the social network."; [0058] note "Profile 1 had the highest value for the attribute ... assigned a score of 0.22 using the PERCENTRANK function."; [0045] note "marketer wishes to target users who have certain keywords in their associated user profiles. Filtering and targeting application 112 then applies keyword filter 212 to social rank profiles 206, wherein keywords specified by the marketer are searched for in each of the social rank profiles 206."; [0046] note "marketer also wishes to target user profiles with specific psychographic attributes in their profiles. Psychographic attributes include analytics data relating to the personality, values, attitudes, interests and lifestyles of a user"; [0051] note "such filters also can be applied in different manners. For example, a marketer may wish to apply social rank filter 208 to target users within a certain range of social rank values, to apply keyword filter 212 to target user profiles with a specific percentage of certain keywords"; 
	New claim 23 meaningfully advances the prosecution over prior art and newly discovered art has been provided against claim 23.
	Therefore, the Examiner respectfully maintains prior art rejection.
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and all the references on PTO-892 Notice of Reference Cited should be duly noted by the Applicant as they can be subsequently used during prosecution.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPEN M PATEL whose telephone number is (571)272-6519.  The examiner can normally be reached on Monday-Friday, 08:30-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571)272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/D.M.P./Examiner, Art Unit 3688 

/KAMBIZ ABDI/Supervisory Patent Examiner, Art Unit 3688